Mr. Justice Figueras
delivered the opinion of the court.
This cause originated in the Municipal Court of San Ger-mán and passed to the District Court of Mayagüez on appeal taken by the defendant, Arturo Justiniano. A new trial having been held in the latter court the defendant 'vyas found guilty of a crime against the electoral franchise and sentenced on March 14, 1907, to imprisonment in jail for one month, and to pay the costs.
An appeal was also taken from the latter judgment. But no bill of exceptions or statement of facts, or even a brief, has been presented in this court.
■ The judgment is in conformity with the provisions of section 322 of the Code of Criminal Procedure, and the record does not show the commission of any material error.
For this reason the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quinones and Justices Hernández, MacLeary and Wolf concurred.